DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments dated 02/18/2022, where the applicant amended claims 1, 7 and 8; and added new claims 11 – 14.  Claims 1 – 14 are now pending in this application.

Response to Arguments

Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim objection(s) 

Claim 14 (line 3), is objected to because of the following informalities: The limitations “stratActivity” should be changed to  “startActivity”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 11 and 14are rejected under 35 U.S.C. 103 as being unpatentable over Tose (U.S PreGrant Publication No. 2020/0028982 A1, hereinafter ‘Tose’) in view of Inoue (U.S PreGrant Publication No. 2018/0278767 A1, hereinafter ‘Inoue’) further in view of Ramachandran et al. (U.S PreGrant Publication No. 2015/0281238 A1, hereinafter ‘Google’) and further in view of Han (U.S PreGrant Publication No. 2019/0373130 A1, hereinafter ‘Han’).

With respect to claim 1, Tose teaches an information processing apparatus (i.e., an image forming device, ¶0031, Fig. 1) comprising: 
processing circuitry (e.g., a circuit such as an application specific integrated circuit (ASIC), ¶0059); and a memory storing computer-executable 10instructions (e.g., a ROM 16/HDD 20 storing process program, ¶0059) that cause the processing circuitry to: call a native application, in response to a request that can be used from a web browser (e.g., in a case where a user performs a specific screen operation, as a request, on a desired screen, call (invoke) at least an application that are installed in said image forming device, said specific screen operation can be used from a web browser, abstract, ¶0010, ¶0044, ¶0065, Fig. 13, Fig. 16); but fails to teach that
(a)  said native application are operating on an operating system, in response to a request from a web application that is activated by the web browser, and cause the information processing apparatus to display a home screen including: a first icon configured to activate the native application without using the web application, and a second icon configured to activate the web application; and
(b) that said second icon is configured to activate the native application through the web application; and 
(c) that said native application is called based on said request being configured to provide a user interface of a function in said information processing apparatus.
However, with respect to above difference (a) and in the same field of endeavor of displaying a list of applications prepared to command at least a function, the mentioned claimed limitation are well known in the art as evidenced by Inoue.  In particular, Inoue teaches: native application(s) are operating on an operating system, in response to a request from a web application that can be used from the web browser (Inoue: e.g., native applications 21a – 21c) are operated on a platform unit 24, in response to a user’s operation from a web application by the web browser; said user’s operation when pressed (e.g., copy icon) is “activated” by causing said image forming apparatus 10 execute a copy in response to said user's operation, ¶0038 - ¶0041, ¶0079); and cause the information processing apparatus to display a home screen including: a first icon configured to activate the native application without using the web application, and a second icon configured to activate the web application (e.g. it merely a home screen displaying at least two icons, wherein a first icon i1 is configured to call a native application and a second icon i4 is configured to call the web application, ¶0050 - ¶0053, Fig. 7).

Tose, modified by Inoue, fails to teach above difference (b).  However, in the same field of endeavor of native applications and web applications, Google teaches a native application is activated through a web application (e.g., a native application is accessed via a web application, Fig. 2, ¶0032, ¶0038, ¶0040).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming device of Tose in view of Inoue as taught by Google since Google suggested in ¶0032, ¶0038, ¶0045 and Fig. 2 that such modification (or design) would provide permissions, additional web feature(s) or web service(s) prior initiating the native application in order to obtain a job with the web feature or web service that the local machine couldn’t provide.
Tose, modified by Inoue and Google, fails to teach above difference (c).  However, in the same field of endeavor of native applications, web applications and displaying list of applications, Han teaches: 
a native application is called based on said request being configured to provide a user interface of a function in an information processing apparatus (e.g., a native application (e.g., copy application) can be executed in response to an application processing request (or copy request), said application processing request (or copy request) is made from a screen as shown in Fig. 8, ¶0072, ¶0085, Fig. 5A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming device of Tose in view of Inoue 

With respect to claim 2, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 1, wherein the processing 20circuitry is further caused to: acquire a list of the native applications in response to the request from the web application ( e.g., in a case where the user performs a specific screen operation on the desired screen, call (invoke) various applications, as a list of applications, that are installed in said image forming device, said specific screen operation can be from a web browser, abstract, ¶0010, ¶0044 - ¶0045, ¶0065, Fig. 13); and Inoue teaches display, on the web browser by the web application, the acquired list of the native 25applications (e.g., display, on the web browser by the web application, a list of applications, ¶0051, Fig. 7).

With respect to claim 3, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 2, wherein Inoue teaches the processing circuitry is further caused to: call one native application selected from the list of the native applications displayed in the 10web browser in response to the request from the web application, upon determining that the one native application has been selected from the list of the native applications displayed in the web browser (e.g., upon displaying the icons of applications, at least an application can be selected to invoke a desired function, ¶0038 - ¶0041, Fig. 7).

With respect to claim 4, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 2, wherein Inoue teaches the processing 20circuitry is further caused to: acquire shortcut information of each of the native applications together with the list of the e.g., at least acquire icon information of each native application so that a shortcut can be provided, ¶0044, ¶0049, ¶0055).

With respect to claim 5, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 2, wherein Inoue teaches he processing 5circuitry is further caused to: acquire an icon of each of the native applications together with the list of the native applications (e.g., at least acquire icon information of each native application so that these can be displayed or used as icons, ¶0044, ¶0049, ¶0055). 

With respect to claim 6, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 1, wherein the processing 15circuitry is further caused to: return a calling result of calling the native application to the web application (e.g., refer to Fig. 4 or Fig. 10 or Fig. 12 in which is an example of a result after selecting an application from the list, ¶0066, ¶0081 - ¶0085).

With respect to claim 7, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 8, Tose notes that the invention may be realized through the execution by a CPU (e.g., at least a processor, ¶0031) of instruction codes (e.g. programs, ¶0031, claim 13) stored in a non-transitory computer readable storage medium (e.g., recorded in a storage medium (which may also be referred to more fully as a 'non-transitory, claim 13). The further limitations are met by the teachings as previously discussed with respect to claim 1.

e.g., Identify a package name of a native application to be used, a name, unique identifier, and metadata to be obtained from a native application, abstract, ¶0028, ¶0032, ¶0038).

With respect to claim 11, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 1, wherein Han teaches the processing circuitry is configured to cause the web application to receive an input of a setting information of the function and call the native application, and cause the native application to take over the setting information of the function from the web application upon being called by the web application (Under examiner’s approach for Han: e.g. entering/enabling setting in advance in order to cause any application to be used (controlled) according to the entered/enabled setting, ¶0102 - ¶0105, ¶0234).

With respect to claim 14, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 9, wherein the circuitry is configured to call the corresponding native application of the plurality of native applications by a stratActivity method (e.g. It just the copy function (as an activation) to select, via the OS, in order to execute the copy application, ¶0072, Fig. 8 - Copy).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tose in view of Inoue, Google and Han and further in view of Shimizu (U.S PreGrant Publication No. 2015/0341518 A1, hereinafter ‘Shimizu’).

With respect to claim 9, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 1, where Inoue further teaches comprising: a web server including a plurality of web applications (e.g., a web application server 30, ¶0026, Fig. 1), and 
an operation unit (e.g., a information processing terminal, Fig. 4) including a plurality of native applications (e.g., including the applications 21a – 21c, Fig. 4, ¶0031, ¶0038), but neither of them teaches: wherein each of the plurality of web applications is configured to call a corresponding native application of the plurality of native applications.
However, in the same field of endeavor of loading web applications and native applications, Shimizu teaches: 
wherein each of the plurality of web applications is configured to call a corresponding native application of the plurality of native applications (e.g., in a scenario when a copy web application 506 is pressed (button user’s operation), a copy application, in which is one of the local applications; ¶0042, of a control target application as shown in Fig. 3, is executed, ¶0047, Fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming device of Tose in view of Inoue, Google and Han as taught by Shimizu since Shimizu suggested in ¶0047 and Fig. 3 that such modification would utilize a library that enables execution of processes from a library and processes of the library from a request through a web browser in order to execute the corresponding application, through the web browser of the image processing apparatus, can be reduced.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tose in view of Inoue, Google and Han and further in view of Sato (JP-2017-167954 A, hereinafter ‘Sato’).


However, Sato teaches wherein the native application that is called by the web application is configured to receive the setting information of the function (Sato: e.g., when a native application is accessed, settings are acquired from a web application, description).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the image forming device of Tose in view of Inoue, Google and Han as taught by Sato since Sato suggested in the Description that such modification of accessing the native application with the setting provided by a web application would force the native application implement the setting in order to reduce processing load.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tose in view of Inoue, Google and Han and further in view of Yabe (U.S PreGrant Publication No. 2017/0017358 A1, hereinafter ‘Yabe’).

With respect to claim 13, the integration of Tose, Inoue, Google and Han teaches the information processing apparatus according to claim 2, wherein all, in combination, teaches the processing circuitry is further caused to: display, on the web browser by the web application, the acquired list of the native applications; except for that a number indicating the number of times that a corresponding application has been executed.
Howvever, Yabe teaches: a number indicating the number of times that a corresponding application has been executed (Yabe: e.g., counts a number of times each application program is used, abstract, Fig. 15).
.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674